Citation Nr: 1516981	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-27 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tremors.

3.  Entitlement to service connection for a skin condition, including as secondary to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2004 and April 2008 by Department of Veterans Affairs (VA) Regional Offices (RO).  

In January 2015 the Veteran testified via videoconference before the undersigned.  Subsequent to the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

The RO has characterized the issues of entitlement to service connection for PTSD, hypertension, and a skin condition as "whether new and material evidence has been submitted" to reopen the claims.  However, the record shows that after the initial rating decisions denying service connection for PTSD and a skin condition, and hypertension (in June 2004 and April 2008, respectively), the Veteran submitted timely notices of disagreement (NODs).  Thus, the denials did not become final and the claims do not need to be reopened.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2014).  As such, the Board finds that this appeal stems from the June 2004 and April 2008 rating decisions and has identified the issues on appeal as stated on the title page.  

The issues of entitlement to service connection for tremors, a skin condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's PTSD had its onset in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Veteran has been diagnosed with multiple psychiatric disorders, he testified that a grant of service connection for PTSD would satisfy his appeal.  (See Hearing Transcript at 16.)  This grant of service connection for PTSD represents a complete grant of the benefit sought on appeal; thus, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  A September 2009 memorandum from the Joint Services Records Research Center confirms that the Veteran was engaged in combat and opined that the Veteran experienced combat stressors in the Republic of Vietnam.  The Board thus finds his stressors are established under 38 C.F.R. § 3.304(f)(2).

Beginning in March 2010 and continuing through at least March 2015, VA treatment records show regular psychiatric outpatient treatment notes for the Veteran.  The notes show consistent diagnoses of PTSD made by his primary mental health provider, in connection with nightmares related to combat in Vietnam, in addition to other symptoms.  

An October 2009 VA examiner did not diagnose PTSD.  However, that examination predated the diagnoses and treatment of PTSD by VA medical personnel.  A medical opinion based on an inaccurate or incomplete factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The probative medical evidence of record establishes a diagnosis of PTSD and a link between the current symptomatology and the Veteran's stressors; thus, service connection is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

In June 2004 and April 2008 rating decisions, the RO denied entitlement to service connection for tremors and a skin condition, and hypertension, respectively.  In January 2005 and June 2008, respectively, the Veteran submitted NODs with these decisions.  38 C.F.R. §§ 20.201, 20.302(a) (2014).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) as to these claims.  Under the circumstances, the Board has no discretion and is obliged to remand these issues to the AOJ for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following actions:

Issue the Veteran an SOC as to his claims of entitlement to service connection for tremors, a skin condition, and hypertension.  The SOC must include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


